\OO°\`|O\L/\-I>L)J[\)l-

NNNNNN»-a»-‘>-»o-»-»-»-o-¢r-\»-¢
§J\-PL»)N'_‘C\QQ°\`|O\LI\-PWN'_*O

Rory C. Livesey, WSBA #17601
THE LIVESEY LAW FIRM
600 Stewart Street, Suite 1908
Seattle, WA 98101-1220
Email: Rory@Liveslaw.com
Phone: (206) 441-0826

Attorneysfor Nancy L. James,
Chapter 7 Trustee

 

In re:

GLOBAL BARISTAS US, LLC,

Debtors.

 

 

CHAPTER 7 TRUSTEE - l

6790778.|

 

 

`

Williams, Kastner & Gibbs PLLC.

DECLARATION OF SCOTT B. HENRIE IN SUPPORT OF
APPLICATION TO EMPLOY WILLIAMS, KASTNER & GIBBS, Seame, Washingt°n 98101_2380
PLLC AS LITIGATION COUNSEL FOR NANCY L. JAMES, (206) 628-6600

The Honorable Timothy W. Dore
Chapter 7

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NO. 2:18-bk-l4095

DECLARATION OF SCOTT B. HENRIE
IN SUPPORT OF APPLICATION TO
EMPLOY WILLIAMS, KASTNER &
GIBBS, PLLC AS LITIGATION
COUNSEL FOR NANCY L. JAMES,
CHAPTER 7 TRUSTEE

Scott B. Henrie declares and states as follows:
1. I am an attorney at law admitted to practice before this Court and a Member of
the law firm of Williams, Kastner & Gibbs, PLLC. I have personal knowledge of the facts set

forth herein, and make this declaration in support of the Trustee’s Application to Employ

2. Williams, Kastner & Gibbs PLLC represents no other entity in connection with
this case, besides the bankruptcy estate. Williams, Kastner & Gibbs PLLC is disinterested as
that term is defined in 11 U.S.C. § 101(14) and does not represent or hold any interest adverse
to the interest of the estate with respect to the matters on which it is to be employed. To the

best of my knowledge Williams, Kastner & Gibbs PLLC has no connection nor business

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100

'IaSe 18-14095-TWD DOC 57 Filed 03/20/19 Ent. 03/20/19 19257:45 PQ. 1 Of 3

 

‘~OOO\IO\L/IJ>L)JN'-‘

NNNNNNv-‘)-Ir-l»-»-o-¢»--»-»»-»_a
ch 4> bd bJ ~“ C> VD 00 `J CT\ Lh $> LH dJ F“ CD

dealings with the debtor, creditors, or any other party in interest, their respective attorneys or
accountants, the United States Trustee, or any person employed in the office of the United
States Trustee other than the creditors disclosed in paragraph 3 below. Williams, Kastner &
Gibbs PLLC is not a creditor of the debtor and is a disinterested party. Williams, Kastner &
Gibbs PLLC does, however, obtain employment as a professional under 11 USC §327 on a
regular basis.

3. Williams, Kastner & Gibbs PLLC does represent or has represented the
following creditors or potential creditors in other matters unrelated to this bankruptcy estate:

Toya Corporation

Underwriters at Lloyds of London

King County Department of Public Defense

Overlake Golf & Country Club

Echelbarger Investments, LLC

Payton, Gregory P

4. I have advised the Trustee of the firm’s willingness to serve as her litigation
counsel based on time and standard billable charges. Currently, my hourly billing rate is $490.
The hourly billing rates for other professionals and support personnel in the firm who may
perform services for the Trustee range from $195 for paralegals through $330 for senior
associates. These rates may be adjusted on an annual basis in the future to reflect market
conditions.

5. I Will not represent any party-in-interest in connection with this case during its
pendency. If and when additional information with respect to any relationship between
Williams Kastner & Gibbs PLLC, its partners, managers and staff members and any party-in-

interest in this Chapter 7 case arises which would put Williams Kastner & Gibbs PLLC in a

DECLARATION OF SCOI I B. HENRIE IN SUPPORT OF gilllil=)m}$, l§:;¢;l:;:::lllgg PLLC
nlOl`l

APPLICATION TO EMPLOY WILLIAMS, KASTNER & GIBBS, Seame, washington 9810|_2380

PLLC AS LITIGATION COUNSEL FOR NANCY L. JAMES, (206) 628-6600

CHAP'I`ER 7 TRUSTEE - 2

6790778.|

 

 

[laS€ 18-14095-TWD DOC 57 Filed 03/20/19 Ent. 03/20/19 19257:45 Pg. 2 Of 3

 

\DOG‘--]O\U'\-[>

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

information will be filed With the Court.

States of America and is true and correct.

position adverse to that of the estate of the debtor, additional declarations describing such

6. l have read Local Bankruptcy Rule 2016.

The foregoing statement is made under penalty of perjury under the laws of the United

Signed at Seattle, Washington, this 19th day of Mz:%§
s/ Scott B H ` ' '

Scott B. Henrie, WSBA #12673
WILLIAMS, KASTNER & GIBBS PLLC
601 Union Street, Suite 4100

Seattle, WA 98101-2380

Telephone: (206) 628-6600

Fax: (206) 628-6611

Email: shenrie@williamskastner.com

Williams, Kastner & Gibbs PLLC
601 Union Street, Suite 4100
Seattle, Washington 98101-2380
(206) 623-6600

DECLARATION OF SCOTT B. HENRIE IN SUPPORT OF
APPLICATION TO EMPLOY WlLLlAMS, KASTNER & GIBBS,
PLLC AS LITlGATlON COUNSEL FOR NANCY L. JAMES,
CHAPTER 7 TRUSTEE - 3

6790778.[

 

 

:IaSe 18-14095-TWD DOC 57 Filed 03/20/19 Ent. 03/20/19 19257:45 PQ. 3 Of 3

 

